                              Case 1:19-cr-00363-LGS Document 49
                                                              48 Filed 06/08/20
                                                                       06/05/20 Page 1 of 1
                                                    L EVITT & K AIZER
RICHARD WARE LEVITT°                                        ATTORNEYS AT LAW                        TELEPHONE
rlevitt@landklaw.com                                      40 F U L T O N S T R E E T                (212) 480-4000
NICHOLAS G. KAIZER°                                             23 r d F L O O R
                                                                                                     FACSIMILE
nkaizer@landklaw.com                                   NEW YORK, NEW YORK 10038-5077
                                                                                                    (212) 480-4444
EMILY GOLUB
    OF COUNSEL

°   ADMITTED IN N.Y., FLA., AND D.C.




                                                                June 5, 2020
                  Hon. Lorna G. Schofield       Application   Granted.  Defendant Akparanta’s sentencing hearing is
                  United States District Judge adjourned to September 22, 2020 at 11:00 a.m. Defendant’s submission
                  Southern District of New York shall be filed by August 31, 2020. The Government’s submission, if any,
                  United States Courthouse      shall be filed by September 3, 2020. The Clerk of the Court is directed to
                  500 Pearl Street              terminate the letter motion at docket number 48.
                  New York, NY 10007            Dated: June 5, 2020
                                                New York, New York
                                                        Re:     USA v. Colin Akparanta,
                                                                19 Cr. 363 (LGS)


                  Dear Judge Schofield:

                          We represent Colin Akparanta, who is scheduled to be sentenced July 2, 2020. Our
                  sentencing memorandum is due to be filed on or before June 8. Mr. Akparanta is released
                  on a secured bond and residing with his family in New Jersey. Due to the current pandemic
                  and the need for us effectively represent Mr. Akparanta, we respectfully request an
                  adjournment of sentence and sentencing submissions. We suggest a sentencing date in mid-
                  September. The government does not object to this request. This is our first adjournment
                  request.

                                                                     Respectfully,




                                                                     Nicholas Kaizer

                  cc:            AUSA Sara Krissoff
                                 AUSA Rachel Doud
                                 AUSA Lara Pomerantz
